NOTICE: NOT FOR OFFICIAL PUBLICATION.
        UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT
           PRECEDENTIAL AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
             ARIZONA COURT OF APPEALS
                                 DIVISION ONE


     KORTNEY RAE ST. GEORGE and JOHN ST. GEORGE, wife and
                  husband, Plaintiffs/Appellants,

                                        v.

    CHARLES STEVEN PLIMPTON, M.D., individually; C. STEVEN
   PLIMPTON M.D., P.C., an Arizona professional corporation; ELLEN
      MARIE FRANKLIN, CNM, individually, Defendants/Appellees.

                             No. 1 CA-CV 15-0144
                               FILED 11-1-2016


           Appeal from the Superior Court in Maricopa County
                          No. CV2012-005446
                 The Honorable Patricia A. Starr, Judge

                                  AFFIRMED


                                    COUNSEL

Rivera Law Group PC, Phoenix
By Sal J. Rivera
Counsel for Plaintiffs/Appellants

Kent & Wittekind PC, Phoenix
By Richard A. Kent and Cynthia Y. Patane
Co-Counsel for Plimpton Defendants/Appellees

Jones, Skelton & Hochuli PLC, Phoenix
By Eileen Dennis GilBride
Co-Counsel for Plimpton Defendants/Appellees
Campbell Yost Clare & Norell PC, Phoenix
By Stephen C. Yost
Counsel for Defendant/Appellee Ellen Marie Franklin



                      MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge Peter B. Swann and Judge Patricia A. Orozco joined.


G O U L D, Judge:

¶1             Kortney Rae St. George (“St. George”) and John St. George
(collectively, “the St. Georges”) appeal from the superior court’s order
granting summary judgment to Charles Steven Plimpton, M.D. and C.
Steven Plimpton, M.D., P.C. (collectively “Dr. Plimpton”) and Ellen Marie
Franklin, CNM (“Nurse Franklin”). For the following reasons, we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2           This medical malpractice case is based on obstetrical and
nurse-midwifery services rendered to St. George. The St. Georges allege
Nurse Franklin, a certified nurse midwife, negligently applied pubic
pressure during the delivery of their baby, causing St. George’s pubic bone
to separate.

¶3           On April 6, 2012, the St. Georges filed a medical malpractice
action against Dr. Plimpton and Nurse Franklin.1 The St. Georges also
alleged a separate claim for negligent supervision against Phoenix Baptist
Hospital.

¶4            In January 2013, the St. Georges filed a certification stating
that expert testimony was necessary to prove their medical malpractice
claims. See Ariz. Rev. Stat. (“A.R.S.”) section 12-2603(A) (requiring a
claimant in a medical malpractice action to certify, at the time her claim is
filed and served, “whether or not expert opinion testimony is necessary to
prove the health care professional’s standard of care or liability for the
claim.”) On February 22, 2013, the St. Georges disclosed Dr. Harry Watters

1      The St. Georges also sued Abrazo Healthcare, and VHS of Phoenix.
All of these defendants, including Phoenix Baptist Hospital, were later
dismissed from the lawsuit without prejudice.


                                      2
                        ST. GEORGE v. PLIMPTON
                            Decision of the Court

(“Dr. Watters”), a board-certified obstetrician/gynecologist, would testify
as their standard of care expert for both Dr. Plimpton and Nurse Franklin.

¶5             In March 2013, the St. Georges disclosed Dr. Watters’
preliminary expert opinion affidavit as required by A.R.S. § 12-2603(B). In
his affidavit, Dr. Watters avowed that he has “supervised Certified Nurse-
MidWifes (CFM) throughout [his] career,” and describes various deviations
in the standard of care by Nurse Franklin. Dr. Watters also asserted there
was “inadequate doctor supervision of” Nurse Franklin, and “[t]he doctor
should have been much more involved in this traumatic delivery.”

¶6           Dr. Watters was deposed in October 2014. At his deposition,
Dr. Watters testified that, in his opinion, Nurse Franklin fell below the
standard of care for a certified nurse midwife. Dr. Watters also admitted,
however, that although he has worked with and supervised nurse mid-
wives throughout his career, he has never practiced as a nurse-midwife.

¶7           During his deposition, Dr. Watters also testified that Dr.
Plimpton’s “relationship” with Nurse Franklin fell below the standard of
care. However, Dr. Watters could not specify any act or omission by Dr.
Plimpton that fell below the standard of care as to his treatment of St.
George. Specifically, Dr. Watters testified:

       Q:     So as you sit here today, you cannot state, to a
              reasonable degree of probability, that Dr. Plimpton
              actually fell below the standard of care?

       A:     That’s correct.

¶8           After his deposition, Dr. Watters submitted a letter entitled
“Correction to Deposition.”2 In his letter, Dr. Watters again opined that
Nurse Franklin fell below the standard of care. Dr. Watters also noted that
Dr. Plimpton “violated his obligation by hiring a nurse midwife who is not
working under a protocol in his office and was not given a set of protocols
to appropriately monitor patients.”

¶9          In February 2014, Dr. Plimpton and Nurse Franklin moved for
summary judgment. Dr. Plimpton argued summary judgment was
warranted because the St. Georges failed to present expert testimony that

2      The superior court denied Dr. Plimpton’s motion and Nurse
Franklin’s joinder to strike the corrections letter as a sham affidavit setting
forth contradictory opinions to Dr. Watters’ deposition testimony.



                                      3
                        ST. GEORGE v. PLIMPTON
                            Decision of the Court

Dr. Plimpton deviated from the standard of care. Nurse Franklin moved
for summary judgment on the grounds Dr. Watters was not qualified to
testify as a certified nurse midwife expert.

¶10          The court held oral argument on the motions on December 5,
2014, and issued a minute entry granting summary judgment in favor of
Dr. Plimpton and Nurse Franklin. The St. Georges timely appealed.

                           LEGAL DISCUSSION

I.     Standard of Review

¶11           We review de novo the grant of summary judgment and view
the evidence and any reasonable inferences drawn therefrom in the light
most favorable to the St. Georges, against whom the superior court granted
judgment. Wells Fargo Bank v. Arizona Laborers, Teamsters and Cement Masons
Local No. 395 Pension Trust Fund, 201 Ariz. 474, 482, ¶ 13 (2002). We review
for abuse of discretion the superior court’s determination on expert
qualifications. Baker v. University Physicians Healthcare, 231 Ariz. 379, 387, ¶
30 (2013) (“Baker II”). Summary judgment is proper when “there is no
genuine dispute as to any material fact and the moving party is entitled to
judgment as a matter of law.” Ariz. R. Civ. P. 56(a). We review the superior
court’s denial of an Arizona Rule of Civil Procedure (“Rule”) 56(f) request
for an abuse of discretion. Grand v. Nacchio, 214 Ariz. 9, 29, ¶ 73 (App. 2006).

II.    The Superior Court Correctly Granted Summary Judgment to Dr.
       Plimpton

¶12          To prove their medical malpractice claim against Dr.
Plimpton, the St. Georges bear the burden of establishing (1) Dr. Plimpton
breached the applicable standard of care, and (2) his breach proximately
caused St. George’s injury. A.R.S. § 12-563; Kreisman v. Thomas, 12 Ariz.
App. 215, 220 (1970); see Gurr v. Wilcutt, 146 Ariz. 575, 581 (App. 1985) (in a
medical malpractice case, a plaintiff must show the standard of care was
breached to defeat a motion for summary judgment). With limited
exceptions not applicable here, the St. Georges were required to prove a
breach of the standard of care through expert testimony. Barrett v.
Samaritan Health Servs. Inc., 153 Ariz. 138, 141 (App. 1987).

¶13           Here, summary judgment was warranted because the St.
Georges failed to present expert testimony showing that Dr. Plimpton
breached the standard of care. During his deposition, Dr. Watters testified
that he could not identify any standard of care violations by Dr. Plimpton.



                                       4
                       ST. GEORGE v. PLIMPTON
                           Decision of the Court

Dr. Watters’ “correction letter” also does not specify how Dr. Plimpton
allegedly breached the standard of care.

¶14           The St. Georges argue, however, that there is sufficient expert
testimony supporting their claim Dr. Plimpton negligently supervised
Nurse Franklin. In support of this argument, the St. Georges cite to Dr.
Watters’ preliminary affidavit, which states “[t]here was inadequate doctor
supervision of the nurse-midwife,” and Dr. Watters’ deposition testimony
that the physician/nurse midwife “relationship” fell below the standard of
care.

¶15            The St. Georges never alleged a negligent supervision claim
against Dr. Plimpton; rather, their allegation that Dr. Plimpton “failed to
supervise” Nurse Franklin appears to be encompassed in their claim of
medical malpractice, rather than an independent claim of negligent
supervision. Cf. Humana Hosp. Desert Valley v. Super. Ct., 154 Ariz. 396, 400
(App. 1987) (stating that for a negligent supervision claim, a plaintiff must
establish the employer knew or should have known that the employee “was
not competent to provide certain care,” and that the employer’s failure to
supervise the employee caused injury). As a result, the St. Georges were
required to prove, by means of expert testimony, the standard of care that
applied to Plimpton in supervising a certified nurse midwife, and that
Plimpton breached the standard of care. A.R.S. § 12-563; Barrett, 153 Ariz.
at 141.

¶16            The St. Georges’ negligent supervision claim fails. At his
deposition, Dr. Watters never testified as to the standard of care Dr.
Plimpton should have followed in supervising Nurse Franklin, or how Dr.
Plimpton breached that standard. Similarly, in his correction letter, Dr.
Watters did not state what standard of care applied to Dr. Plimpton
regarding his supervision of Nurse Franklin, a certified nurse midwife. We
find no error.

III.   The Superior Court Correctly Granted Summary Judgment to
       Nurse Franklin

       A.    Expert Testimony is Required to Establish Nurse Franklin
             Breached the Standard of Care

¶17           The St. Georges argue that because Nurse Franklin violated
regulations governing the practice of midwifery, A.R.S. §§ 36-751 et seq. and
A.A.C. Title 9, Chapter 16, Nurse Franklin is negligent per se, and no expert
testimony is required to prove a deviation in the standard of care.



                                     5
                        ST. GEORGE v. PLIMPTON
                            Decision of the Court

¶18            The standard of care may be “established by a legislative
enactment” or “adopted by the court from a legislative enactment.” Tellez
v. Saban, 188 Ariz. 165, 169 (App. 1996) (citing Restatement (Second) of Torts
§ 285, at 20 (1965)). A person who violates a legislative enactment that
establishes the standard of care or that has been adopted by a court as the
relevant standard of care is negligent per se and the violation is conclusive
as to negligence. Id.; Brannigan v. Raybuck, 136 Ariz. 513, 517 (1983),
superseded by statute on other grounds as stated in Carrillo v. El Mirage
Roadhouse, Inc., 164 Ariz. 364, 368 n.1 (App. 1990).

¶19             As a threshold matter, Nurse Franklin is not a midwife subject
to regulation by the midwifery statutes and regulations. Nurse Franklin is
a certified nurse midwife, and while midwives are licensed by the Arizona
Department of Health Services (“ADHS”), certified nurse midwives are
certified by the Arizona State Board of Nursing (“ASBN”). A.R.S. § 36-753
(stating that a person desiring to obtain a license to practice midwifery shall
apply to the director of ADHS); A.A.C. Title 9, Chapter 16, R9-16-101(7)
(defining “certified nurse midwife” as an individual certified by the ASBN).
As a result, registered nurses certified by the ASBN as qualified nurse-
midwives are exempt from the licensure requirements of the midwifery
statutes. A.R.S. §§ 36-752(A), (B)(2) (stating “no person may act as a
midwife without being licensed pursuant to this article” . . . except “[t]he
following persons are exempt from the licensure requirements of this
section. . . [a] registered nurse certified by the state board of nursing as a
qualified nurse-midwife.”)

¶20          The St. Georges argue, however, that the midwifery statutes
apply to Nurse Franklin because she meets the definition of “midwife” in
the midwifery statutes. Under the midwifery statutes, a midwife is defined
as “a person who delivers a baby or provides health care related to
pregnancy, labor, delivery and postpartum care of the mother and her
infant.” A.R.S. § 36-751(3).

¶21           We reject the St. Georges’ argument because it would lead to
absurd results. See In re Zaritsky, 198 Ariz. 599, 603 (App. 2000) (when
interpreting a statute, “we presume that the legislature did not intend an
absurd result and our construction must avoid such a consequence.”) The
St. Georges’ construction creates a confusing result; even though registered
nurses are exempt from nurse midwife licensing requirements, they are
nonetheless subject to all of the regulations that apply to nurse midwives.
Additionally, accepting the St. Georges’ construction means that anyone
who delivers a baby—including an obstetrician—is subject to the
midwifery statutes.


                                      6
                        ST. GEORGE v. PLIMPTON
                            Decision of the Court

¶22          For these reasons, we agree with the superior court that the
theory of negligence per se does not apply here and conclude that expert
testimony was required to prove any deviation in the standard of care by
Nurse Franklin. Barrett, 153 Ariz. at 141.

       B.     Dr. Watters is Not Qualified to Render Standard of Care
              Opinions against Nurse Franklin

¶23          Next, the St. Georges argue that if expert testimony is
necessary, Dr. Watters is qualified to testify that Nurse Franklin breached
the standard of care.

¶24           When a party certifies that expert testimony is required to
establish the health care professional’s standard of care, the party must
serve a preliminary expert opinion affidavit stating “[t]he expert’s
qualifications to express an opinion on the health care professional’s
standard of care or liability for the claim.” A.R.S. § 12-2603(B)(1). The
qualifications for a standard of care expert are governed by A.R.S. § 12-2604.
Cornerstone Hosp. of Southeast Arizona, L.L.C. v. Marner, 231 Ariz. 67, 73, ¶ 18
(App. 2012).

¶25           A.R.S. § 12-2604 requires that if a defendant health care
provider is a specialist, the plaintiff’s expert must also practice in the same
specialty at the time of the events giving rise to the lawsuit. A.R.S. § 12-
2604(A)(1). In addition, A.R.S. § 12-2604 requires all plaintiff’s experts,
including specialists, to have devoted a majority of their professional time
to “[t]he active clinical practice of the same health profession as the
defendant,” and/or “[t]he instruction of students . . . in the same health
profession as the defendant.” A.R.S. § 12-2604(A)(2)(a)-(b). This clinical
practice and/or instruction must take place “[d]uring the year immediately
preceding the occurrence giving rise to the lawsuit.” Id.

¶26           Nurse Franklin is a licensed registered nurse and a certified
nurse midwife. Thus, pursuant to A.R.S. § 12-2604, any expert testifying
against her must be a nurse, or someone who spends the “majority” of his
time instructing nurses. Cornerstone, 231 Ariz. at 79, ¶ 41 (stating that where
the defendant health care provider in a case involving allegations of
medical negligence is a registered nurse, nursing is the health profession
for purposes of A.R.S. § 12-2604(A)(2)); Rasor v. Northwest Hosp., LLC, 239
Ariz. 546, 567, ¶ 11 (App. 2016) (holding that nursing qualifies as a “health
profession” for the purposes of A.R.S. § 12-2604(A)(2)). Moreover, because
Nurse Franklin is certified by the ASBN as a certified nurse midwife, an
expert against her must likewise be a certified nurse midwife. Baker, 231



                                       7
                        ST. GEORGE v. PLIMPTON
                            Decision of the Court

Ariz. at 385, ¶ 21 (construing “‘specialty’ for purposes of § 12-2604 as
referring to a limited area of medicine in which a [health care provider] is
or may become board certified”).

¶27           Here, the superior court correctly ruled that Dr. Watters is not
qualified under A.R.S. § 12-2604(A)(2) to testify against Nurse Franklin. Dr.
Watters is not a nurse or a certified nurse midwife. Additionally, there is
no evidence showing he spent the majority of his time during the year
leading up to this lawsuit instructing nurses or certified nurse midwives.
A.R.S. § 12-2604(A)(2).

       C.     The Superior Court Did Not Abuse its Discretion in
              Declining to Grant Additional Time to Obtain an Expert

¶28           Finally, the St. Georges argue the superior court abused its
discretion in denying their request for additional time to obtain a certified
nurse midwife expert.

¶29           During oral argument on the motions for summary judgment,
the St. Georges, for the first time, requested additional time to obtain a
certified nurse midwife to testify against Nurse Franklin. The superior
court denied their request.

¶30           Pursuant to Ariz. R. Civ. P. 56(f), a court may defer
considering a summary judgment motion and allow the non-moving party
time to obtain additional evidence. The St. Georges’ oral motion did not,
however, meet the requirements for Rule 56(f) relief.

¶31            In order to obtain Rule 56(f) relief, a party must

       submit a sworn statement specifically describing the reasons
       justifying delay, including ‘(1) the particular evidence beyond
       the party’s control; (2) the location of the evidence; (3) what
       the party believes the evidence will reveal; (4) the methods to
       be used to obtain it; and (5) an estimate of the amount of time
       the additional discovery will require.’

Grand, 214 Ariz. at 29, ¶ 72 (internal citations omitted) (quoting Magellan
South Mountain Ltd. P’ship v. Maricopa Cty., 192 Ariz. 499, 502, ¶ 8 (App.
1998)).

¶32           It is undisputed that the St. Georges did not submit a sworn
statement in compliance with Rule 56(f). Moreover, the St. Georges did not
advise the superior court at oral argument that they had located a qualified


                                      8
                        ST. GEORGE v. PLIMPTON
                            Decision of the Court

certified nurse midwife expert and/or that such an expert would be
disclosed by a date certain. Additionally, the St. George’s failed to advise
the court how long it would take to obtain a qualified expert, or provide
any other information that arguably would bring the request in compliance
with Rule 56(f).

¶33            We also reject the St. Georges’ argument that the court should
have granted them additional time because, at the time their lawsuit was
pending, the requirements of A.R.S. § 12-2604 were ambiguous.
Specifically, the St. Georges contend that until Baker II was published by the
Arizona Supreme Court in March 2013, it was unclear whether A.R.S. § 12-
2604 required them to obtain a nurse or a certified nurse midwife expert to
prove their claim against Nurse Franklin.

¶34            Here, the St. Georges certified expert testimony was necessary
to prove their claims in January 2013, a month after Division Two of this
court published Cornerstone, which confirmed that where the defendant
health care provider is a registered nurse, nursing is the health profession
for purposes of § 12-2604(A)(2). Cornerstone, 231 Ariz. at 79, ¶ 41 (published
Dec. 7, 2012). At that time, the St. Georges had not disclosed their standard
of care expert or submitted their preliminary expert opinion affidavit. Just
two months later, our Supreme Court published Baker II, which construed
“‘specialty’ for purposes of A.R.S. § 12-2604 as referring to a limited area of
medicine in which a [health care provider] is or may become board
certified.” Baker II, 231 Ariz. at 385, ¶ 21 (published March 12, 2013).

¶35           Notwithstanding these two decisions clarifying the
qualifications for experts under A.R.S. § 12-2604, the St. Georges disclosed
Dr. Watters as their standard of care expert for Nurse Franklin.
Additionally, they did not supplement their expert disclosure by the July
12, 2013, expert disclosure deadline with a nurse or nurse midwife expert.

¶36           When the St. Georges produced Dr. Watters for a deposition
in January 2014 to testify about Nurse Franklin’s standard of care, nine
months had elapsed since Baker II had been issued, and over a year had
elapsed since Cornerstone had been published. In February 2014, when
Nurse Franklin filed her motion for summary judgment specifically
challenging Dr. Watters’ qualifications to testify as an expert under A.R.S.
§ 12-2604, the St. Georges did not seek Rule 56(f) relief to obtain a qualified
expert. Indeed, it was not until December 2014, approximately two years
after Cornerstone and Baker II were published, that the St. Georges sought
leave to obtain a nurse or certified nurse midwife expert to prove their claim
against Nurse Franklin.


                                      9
                        ST. GEORGE v. PLIMPTON
                            Decision of the Court

¶37            Given these circumstances, we find the superior court did not
abuse its discretion in declining to extend additional time to the St. Georges
to obtain a qualified expert against Nurse Franklin.

                               CONCLUSION

¶38          For the foregoing reasons, we affirm. We award costs to Dr.
Plimpton and Nurse Franklin upon compliance with Arizona Rule of Civil
Appellate Procedure 21.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        10